PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2345


UNITED STATES OF AMERICA ex rel. KAREN T. WILSON,

                Plaintiff - Appellant,

          v.

GRAHAM COUNTY SOIL & WATER CONSERVATION DISTRICT; CHEROKEE
COUNTY SOIL & WATER CONSERVATION DISTRICT; RICHARD GREENE,
in his individual capacity; WILLIAM TIMPSON, in his
individual capacity; KEITH ORR, in his individual and
official capacities; RAYMOND WILLIAMS, in his individual
capacity; DALE WIGGINS, in his individual capacity; GERALD
PHILLIPS, in his individual capacity; ALLEN DEHART, in his
individual capacity; LLOYD MILLSAPS, in his official
capacity; BILLY BROWN, in his individual capacity; LYNN
CODY, in his individual capacity; BILL TIPTON, in his
official capacity; C. B. NEWTON, in his individual capacity;
EDDIE WOOD, in his individual capacity; GRAHAM COUNTY,

                Defendants - Appellees,

          and

GRAHAM COUNTY BOARD OF COUNTY COMMISSIONERS; CHEROKEE COUNTY
BOARD OF COUNTY COMMISSIONERS; CHERIE GREENE; RICKY STILES;
BETTY JEAN ORR; JOYCE LANE; JIMMY ORR; JERRY WILLIAMS, in
his individual capacity; EUGENE MORROW; CHARLES LANE;
CHARLES LANEY; GEORGE POSTELL; LLOYD KISSLEBURG; TED ORR;
BERNICE   ORR;  JOHN   DOE,  JR.;   JOHN   DOE  CORPORATION;
GOVERNMENTAL ENTITIES, 1-99,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:01-cv-00019-MR)
Argued:   December 9, 2014          Decided:   February 3, 2015


Before MOTZ and KING, Circuit Judges, and Arenda L. Wright
ALLEN, United States District Judge for the Eastern District of
Virginia, sitting by designation.


Reversed by published opinion. Judge Motz wrote the opinion, in
which Judge King and Judge Allen joined.


Mark Tucker Hurt, Abingdon, Virginia, for Appellant.       Sean
Francis   Perrin,  WOMBLE  CARLYLE  SANDRIDGE  &   RICE,  PLLC,
Charlotte, North Carolina, for Appellees Raymond Williams, Dale
Wiggins, Lynn Cody, and Graham County. Martin McCracken, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees Graham County Soil & Water Conservation District,
Cherokee County Soil & Water Conservation District, Gerald
Phillips, Allen Dehart, Lloyd Millsaps, Bill Tipton, C.B.
Newton, and Eddie Wood.




                               2
DIANA GRIBBON MOTZ, Circuit Judge:

     A long and winding road has brought this False Claims Act

(FCA) case to us on appeal a third time.              After two trips to the

Supreme Court, Relator Karen Wilson now appeals the district

court’s dismissal of her qui tam action for lack of jurisdiction

pursuant to the FCA’s public disclosure bar.                  For the reasons

that follow, we reverse.



                                        I.

     We need only briefly recount the factual and procedural

history.     Fuller accounts of each can be found in Graham Cnty.

Soil & Water Conservation Dist. v. United States ex rel. Wilson,

559 U.S. 280 (2010), and United States ex rel. Wilson v. Graham

Cnty. Soil & Water Conservation Dist., 528 F.3d 292 (4th Cir.

2008).

     When a February 1995 storm caused significant flooding and

erosion in parts of western North Carolina, the United States

Department of Agriculture (USDA) agreed to help the affected

counties cover the costs of cleanup and recovery through the

Emergency    Watershed    Protection        Program   (“EWP   Program”).     See

generally 7 C.F.R. §§ 624.1–624.11.             Jointly administered by the

National Resources Conservation Service (NRCS) and the United

States     Forest   Service,    the     EWP    Program    provides   financial

assistance    to    eligible   states    and    political     subdivisions   “to

                                        3
relieve    imminent       hazards    . . . created         by    a    natural          disaster

that causes a sudden impairment of a watershed.”                        Id. § 624.2.

       North Carolina’s Graham and Cherokee Counties applied for

storm relief under the EWP Program and each was deemed eligible

to receive federal funding.                 As required, each county entered

into a “Cooperative Agreement” with NRCS, see id. § 624.8(c),

agreeing to perform or contract out the necessary recovery work.

NRCS then agreed to reimburse the counties for most of the total

cost.     In each county, responsibility for the EWP Program fell

to the respective Soil and Water Conservation District (SWCD), a

local special-purpose government entity.                   Both the Graham County

SWCD and the Cherokee County SWCD hired independent contractors

to complete the required cleanup and remediation.

       Appellant,     Relator       Karen    Wilson,       worked       at       the    Graham

County SWCD as a part-time secretary from 1993 until 1997.                                Soon

after    Graham     County    received       approval      for       the     EWP   Program,

Wilson began to suspect fraud in its implementation, not only by

her    colleagues    at    the   SWCD,      but   also     by    NRCS      officials       who

oversaw the Program.          In December 1995, Wilson wrote a letter to

USDA     Special    Agent     Richard       Gallo    outlining             her     concerns.

According to Wilson’s letter, two NRCS employees, H. Richard

Greene    and   William      Timpson,    had      agreed    with       the       independent

contractors to front the cost of supplies in exchange for a

share of the ultimate profits.                  Wilson’s letter also indicated

                                            4
that the     Graham      County    SWCD        had       chosen    as    its    “independent”

contractor Keith Orr, who was a salaried SWCD employee and so

ineligible to work on the contract.                         In addition, Wilson told

Gallo, the Graham County SWCD was at that time “being audited by

county auditors.”

     Four months later, in April 1996, those auditors formalized

their findings in an “Agreed Upon Procedures Report” (“the Audit

Report”)    detailing          several    problems           with       the    Graham       County

SWCD’s     handling       of     the     EWP       program.             The     Audit       Report

characterized       Orr’s       hiring     as        a    likely        “violation         of   the

County’s    code    of    conduct,”       and        pointed      to     a    lack    of    proper

documentation surrounding both the bidding and the invoicing of

the EWP contracts.             An accompanying cover letter indicated that

Graham County received four copies of the Audit Report, two for

the County’s own records, and one each “for the Graham County

Soil & Water Conservation District and . . . the US Department

of Agriculture, should you be required to distribute copies to

them.”     In the cover letter, the independent accounting firm

responsible for the Audit Report also reported sending one copy

to the North Carolina Local Government Commission and one to the

North Carolina Division of Soil and Water Conservation.

     The    Audit        Report    failed          to      put    an     end     to     Wilson’s

suspicions.        In November 1996, she made a written statement to

another     USDA     Special       Agent,          A.     Kenneth        Golec,       not       only

                                               5
reiterating and expanding on some of her earlier allegations,

but also raising new ones -- notably that Richard Greene had

stolen logs intended for use in the rebuilding efforts.                                     The

allegations against Greene proved well-founded.                              In August 1997,

Special Agent Golec completed a Report of Investigation (“USDA

Report”) that concluded Greene had “received payment by checks

issued in his name from a lumber mill for the delivery of trees

removed from the Emergency Watershed Program (EWP), sites he

represented.”          The cover page of the USDA Report included a

distribution list to certain state and federal law enforcement

agencies    and    a    warning       that       it    was    “not    to     be   distributed

outside    your    agency   .     .    .    without          prior    clearance      from   the

Office of Inspector General, USDA.”

      In   2001,       Wilson    filed       suit          under     the     FCA’s    qui   tam

provision, alleging that fraudulent invoices were submitted to

the federal government under the EWP Program in both Graham and

Cherokee   Counties.        In    2006,          Wilson       filed    her    third    amended

complaint -- the operative pleading for this appeal -- in which

she named as defendants Graham County, the Graham County SWCD,

and the Cherokee County SWCD, along with several individuals,

including Orr, Greene, and Timpson.                           Although the intervening

years, and decisions of both this court and the Supreme Court,

have eliminated several of Wilson’s claims for relief, her core

FCA   claims      pertaining      to       the       EWP   Program     in     both    counties

                                                 6
survived until the district court dismissed them in the order

from which Wilson now appeals.



                                            II.

       In    its    qui    tam     provision,     the    False     Claims    Act    permits

private citizens (known as relators) to bring suit on behalf of

the United States “to recover from those persons who make false

or fraudulent claims for payment to the United States.”                                 Graham

Cnty., 559 U.S. at 283 (citing 31 U.S.C. §§ 3279-3733 (2006)).

       The    statute’s          earlier   version,        which     applies       to     this

appeal, contains a jurisdiction-stripping provision:

       No court shall have jurisdiction over an action under
       this section based upon the public disclosure of
       allegations or transactions . . . in a congressional,
       administrative,   or   Government   Accounting    Office
       report, hearing, audit, or investigation . . . unless
       the action is brought by the Attorney General or the
       person bringing the action is an original source.

31 U.S.C. § 3730(e)(4)(A) (2006).                  This provision, known as the

public disclosure bar, is designed to strike a balance between

empowering         the    public    to   expose    fraud    on     the    one   hand,     and

“preventing ‘parasitic’ actions” on the other.                        United States ex

rel. Siller v. Becton Dickinson & Co., 21 F.3d 1339, 1348 (4th

Cir.   1994)        (citation      omitted).        In    short,     it     mandates      the

dismissal of claims brought by a relator if those claims are




                                             7
based on a public disclosure, unless the relator qualifies as an

original source. 1

     We asked the district court on remand to make the factual

findings necessary to apply this statutory scheme.                     Pursuant to

this directive, the court considered (1) whether any relevant

audits, reports, hearings, or investigations had been publicly

disclosed;    (2)   whether    Wilson       based    her    claims   on   any   such

public   disclosures;     and     (3)       if      so,    whether    Wilson     was

nonetheless   an    original   source       of    those    claims.     See   United

States ex rel. Wilson v. Graham Cnty. Soil & Water Conservation

Dist., 976 F. Supp. 2d 755, 760 (W.D.N.C. 2013), on remand from

399 F. App’x 774 (4th Cir. 2010).                Reaching all three questions,

the court concluded that both the Audit Report and the USDA

Report had been publicly disclosed, that Wilson based her claims

on these reports, and that she was not an original source of any

of those claims.      Id. at 770, 772-73, 776.                  The district court

therefore    dismissed   Wilson’s   action          in    its   entirety,    holding

     1
       The Patient Protection and Affordable Care Act (“PPACA”),
enacted in 2010, amended this provision slightly.    See Pub. L.
111-148, 124 Stat. 119 § 10104(j)(2).    Rather than depriving a
court of jurisdiction over actions based on public disclosures,
the statute now provides only that “[t]he court shall dismiss
[such] an action or claim.”    31 U.S.C. § 3730(e)(4)(A).    The
PPACA, however, is not retroactive.   Graham Cnty., 559 U.S. at
283 n.1.   We thus apply the statute’s earlier version to this
appeal, a fact that renders the public-disclosure question one
of subject-matter jurisdiction.    As is customary, we use the
present tense when discussing the operative version of the
statute.


                                        8
that the public disclosure bar deprived it of subject-matter

jurisdiction.          Id. at 776.

       Wilson timely noted this appeal.                   Our review of a district

court’s       “jurisdictional        findings”       is     “deferential.”             United

States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 350 (4th Cir.

2009).       When a finding of fact undergirds the district court’s

conclusion with respect to jurisdiction, we leave it undisturbed

unless       it   is   clearly     erroneous.         Id.     at   348.         The   “legal

conclusions flowing therefrom,” however, are reviewed de novo.

Id.



                                              III.

       To sustain the district court’s holding, we must find that

the court correctly concluded that (1) all relevant reports had

been    publicly       disclosed,       and    (2)   Wilson    based      her    claims    on

those public disclosures, and (3) Wilson was not the original

source of her claims.             With respect to the first requirement --

public disclosure -- the court concluded that the Audit Report

and    the    USDA     Report,    both    of    which     contained    allegations        of

fraud,       constituted      public      disclosures         of    relevant          reports

because       they      had      been    distributed          to   public        officials

responsible for managing the subject forming the basis of the

claims.       Graham Cnty., 976 F. Supp. 2d at 770.                   The distribution

to these officials amounted to a public disclosure under the

                                               9
FCA, the court reasoned, because it put the government on notice

of the possible fraud.               Id.     Though we find no fault with the

district    court’s        factual         findings,     the        court    applied    an

incorrect legal standard in reaching its conclusion as to public

disclosure.       Because the district court erred with respect to

this first issue, we must reverse.

                                             A.

     The FCA withdraws federal jurisdiction over qui tam actions

“based     upon     the        public        disclosure        of     allegations       or

transactions”      in     an   “audit”       or    “investigation.”            31   U.S.C.

§ 3730(e)(4)(A) (2006).               Since the Audit Report and the USDA

Report   clearly     qualify       as      eligible    sources       under    controlling

law, 2 the sole question at issue is whether the reports were

“publicly disclosed” prior to the time Wilson filed this action.

     The    plain        meaning      of     the    phrase     “public        disclosure”

suggests    that     they       were       not.       “Disclosure”           requires   an

affirmative       act.         See      Webster’s      Third        New     International

Dictionary 645 (1993) (defining “disclose” as “to open up to

general knowledge,” “to expose to view,” and “to make known”).

     2
        Under the current iteration of the FCA, amended by the
PPACA, the Audit Report would not qualify as a “public
disclosure” because it is not a “Federal . . . audit.”        31
U.S.C. § 3730(e)(4)(A)(ii) (emphasis added). The version of the
statute controlling this appeal, however, contains no such
modifier and has been held to encompass state and local
materials as well as federal ones.    See Graham Cnty., 559 U.S.
at 283.


                                             10
Such an act, in turn, requires a recipient -- a person, group,

or entity to whom the information is revealed.                                By specifying

that a “disclosure” must be “public,” Congress indicated that

only disclosures made to the public at large or to the public

domain    had   jurisdictional               significance.            Neither    the     Audit

Report nor the USDA Report was distributed to, or intended to be

distributed to, the public.                  Indeed, the authors of both reports

attached to them distribution lists, limiting distribution to

government entities.                And nothing in the record suggests that

either report made it further than its limited intended audience

until Wilson filed suit.

     In    holding        to     the    contrary         --    that    the     reports    were

publicly    disclosed          --     the    district         court   quoted     and     almost

exclusively relied on a Seventh Circuit case, United States v.

Bank of Farmington, 166 F.3d 853 (7th Cir. 1999), overruled on

other grounds by Glaser v. Wound Care Consultants, Inc., 570
F.3d 907 (7th Cir. 2009).                There the court held that information

on which the relator based her qui tam action had been “publicly

disclosed” because it had been disclosed “to a competent public

official.”      Id. at 861.            Reasoning that “‘public’ . . . can also

be defined as ‘authorized by, acting for, or representing the

community,’”        the        Bank     of     Farmington         court       held     that     a

disclosure,     “not      actually          made    to   the    public    at    large,”       but

rather     to   a    “public           official,”        sufficed        to    trigger        the

                                               11
jurisdictional bar in § 3730(e)(4)(A).                  Id. (quoting 12 Oxford

English Dictionary 779 (2d ed. 1989)).                 Here, the district court

similarly held that because the distribution lists accompanying

the Audit Report and the USDA Report included federal agencies

with     relevant      oversight,       the    reports     had     been     publicly

disclosed.

       No    other     circuit,     however,     has     adopted      the      Seventh

Circuit’s interpretation of the public disclosure requirement.

Rather, the other five circuits to consider the question have

rejected the Seventh Circuit’s approach.                  See United States ex

rel. Oliver v. Philip Morris USA, Inc., 763 F.3d 36, 42 (D.C.

Cir. 2014); United States ex rel. Meyer v. Horizon Health Corp.,

565 F.3d 1195, 1200 & n.3 (9th Cir. 2009); United States ex rel.

Rost   v.    Pfizer,     Inc.,    507 F.3d 720,     730   (1st   Cir.     2007),

overruled     on     other   grounds    by    Allison    Engine    Co.    v.   United

States ex rel. Sanders, 553 U.S. 662 (2008); Kennard v. Comstock

Res., Inc., 363 F.3d 1039, 1043 (10th Cir. 2004); United States

ex rel. Williams v. NEC Corp., 931 F.2d 1493, 1499-1500 (11th

Cir. 1991); see also United States ex rel. Beauchamp v. Academi

Training Ctr., Inc., 933 F. Supp. 2d 825, 844 (E.D. Va. 2013);

United States v. Smith & Nephew, Inc., 749 F. Supp. 2d 773, 782-

84 (W.D. Tenn. 2010).

       Until now, we have had no occasion to weigh in on this

issue.      Today we too reject the Seventh Circuit’s view, holding

                                         12
instead that “a ‘public disclosure’ requires that there be some

act of disclosure outside of the government.”                   Rost, 507 F.3d at

728 (emphasis added).           As the Tenth Circuit has explained, a

“public disclosure” must somehow reach the public domain and

“the Government is not the equivalent of the public domain.”

Kennard, 363 F.3d at 1043.               To hold otherwise would wrongfully

“equate[]      the        government      with      the     public,”       rendering

“superfluous”       the     public     disclosure      bar’s    namesake    phrase.

Rost, 507 F.3d at 729.          For “[b]y its express terms, the public

disclosure    bar    only    applies      when   allegations      or   transactions

have been made public through [certain] channels [and] . . .

[t]he government’s own, internal awareness of the information is

not one such channel.”              Oliver, 763 F.3d at 42.             As we have

noted in the past, “the FCA’s public disclosure bar is far from

a model of careful draftsmanship.”                 Graham Cnty., 528 F.3d at

305.    But it seems clear that by “public disclosure,” Congress

did not somehow mean “disclosure to the government.”

       Moreover, “[t]he history of the FCA strongly bolsters this

conclusion.”     Oliver, 763 F.3d at 42.               When Congress enacted the

statute during the Civil War, “the FCA placed no restriction on

the    sources   from       which    a    qui    tam    relator    could    acquire

information on which to base a lawsuit.”                       Schindler Elevator

Corp. v. United States ex rel. Kirk, 131 S. Ct. 1885, 1893

(2011).      To combat the growing problem of “parasitic” suits,

                                          13
Congress amended the statute to bar “qui tam actions based on

evidence of information in the possession of the United States

. . . at the time such suit was brought.”                     Id. at 1894 (internal

quotation marks and citation omitted).                      But “in 1986, Congress

replaced      th[is]    so-called        Government     knowledge       bar       with   the

narrower public disclosure bar” that governs this appeal.                                Id.

(citation omitted).           Holding, as the district court did, that

the    government’s        awareness       of    potential     fraud    triggers         the

public        disclosure      bar        “would      essentially        reinstate          a

jurisdictional bar Congress expressly eliminated.”                          Oliver, 763
F.3d at 42.       This we decline to do.

       In short, while both the Audit Report and the USDA Report

were disclosed to government officials charged with policing the

type of fraud Wilson alleges, nothing in the record suggests

that either report actually reached the public domain.                               Thus,

the public disclosure bar was not triggered on this basis.

                                            B.

       That      the   reports      were        disclosed    to     state     and    local

government agencies as well as federal agencies does not alter

our conclusion.        Graham County directed compilation of the Audit

Report    and     shared    it    with     other     local,    state,       and     federal

entities       involved     in,     or     overseeing,        the    cooperative         EWP

Program.       The USDA prepared its report and similarly shared it

with     state    agencies       with    enforcement        responsibilities.             In

                                            14
neither    instance   did   the      relevant         information    move    beyond      a

limited sphere of government actors interacting as part of a

cooperative local-state-federal program.

        Moreover, each report made clear on its face that it was

intended for official use only.                   See J.A. 3 380 (Audit Report)

(“This report is intended solely for your information and should

not be used by those who did not participate in determining the

procedures.”); J.A. 264 (USDA Report) (“This document is FOR

OFFICIAL    USE    ONLY.       It    and        its   contents   are       not   to     be

distributed outside your agency, nor duplicated, without prior

clearance from the Office of Inspector General, USDA.”).

     The mere fact that local, state, and federal agencies share

official information in the course of a cooperative endeavor

cannot, without more, trigger the public disclosure bar.                         As the

Supreme    Court   explained    at    an    earlier       juncture    in    this      very

case:

     Just how accessible to the Attorney General a typical
     state or local source will be, as compared to a
     federal source, is an open question. And it is not
     even the right question.     The statutory touchstone,
     once again, is whether the allegations of fraud have
     been “public[ly] disclos[ed],” § 3730(e)(4)(A), not
     whether they have landed on the desk of a DOJ lawyer.

Graham Cnty., 559 U.S. at 299-300; see also United States ex

rel. Maxwell v. Kerr-McGee Oil & Gas Corp., 540 F.3d 1180, 1184

     3
       Citations to J.A. refer to the joint appendix filed by the
parties in this appeal.


                                           15
(10th     Cir.   2008)     (finding     certain     information        transferred

between    federal   and    state     government     not     publicly    disclosed

“insofar as the communication does not release the information

into the public domain such that it is accessible to the general

population”).      Cooperation -- and thus the flow of information -

- between federal, state, and local agencies is a common and

critical feature of our system of federalism.                     We simply cannot

conclude    that   such    information       has   been    made    public   without

contorting the plain meaning of that word. 4

                                        C.

     The existence of public information laws also erects no

obstacle to our holding.            On appeal, perhaps recognizing the

weight of authority contrary to the district court’s holding,

Appellees    pivot   slightly    from    that      court’s    rationale.      They

argue that the Audit Report entered the public domain because it

would have been “available” to the public via a public records


     4
       We note that the Tenth Circuit has held that a sharing of
information by state and federal agencies constitutes a “public
disclosure” unless the recipient is subject to a duty of
confidentiality. United States ex rel. Fine v. MK-Ferguson Co.,
99 F.3d 1538, 1545 (10th Cir. 1996).     But see id. at 1550-51
(Henry, J., dissenting) (opining that “public disclosure” should
hinge upon whether “the state . . . took positive steps to
release [the information] to the public,” not on whether it “has
the [information] in a file cabinet somewhere subject to public
disclosure”); see also section III.C, infra. We prefer to leave
the focus where the statute’s plain language indicates it should
lie: on whether there has been an actual disclosure beyond the
government to the public.


                                        16
request.      Appellees contend that the Audit Report was publicly

disclosed       because     “members            of       the    public    could       request      and

receive     the    audit,”       both       “[u]nder           the    North    Carolina      Public

Records Act” and through “a federal clearinghouse.”                                    Appellees’

Br.   10-11.        The     argument        is       meritless.           Appellees         fail    to

distinguish        between       information              theoretically         or    potentially

available     --    upon     request        --       and       information      “‘affirmatively

provided to others not previously informed thereof.’”                                        Graham

Cnty.,      399    F. App’x          at   776       (quoting         United    States       ex   rel.

Ramseyer v. Century Healthcare Corp., 90 F.3d 1514, 1521 (10th

Cir. 1996)).          It is the latter that is the talisman of the

public disclosure bar.

      To equate eligibility for disclosure with disclosure itself

does more than merely place the cart before the horse; it places

the cart before a horse that may never follow.                                   As one of our

sister    circuits        has    noted,         a    state       agency       that    has   “simply

placed    [a]      report       in    its    investigative             file     and    restricted

access to those persons clairvoyant enough to specifically ask

for   it”    has    not     publicly         disclosed            that    report      within       the

meaning of the FCA.                  Ramseyer, 90 F.3d at 1521; accord Meyer,
565 F.3d at 1200-01 (“[A] public disclosure is restricted to

information that is actually made public as opposed to material

that is only theoretically available upon the public’s request.”

(internal quotation marks and citation omitted)).

                                                    17
     At oral argument, Appellees attempted to return both cart

and horse to their logical positions, suggesting that Wilson

actually received a copy of the Audit Report through the state’s

Public    Records   Act.       But    the        district     court      made    no    such

finding, probably because nothing in the record lends support

for such a finding.        The cover letter that accompanied the Audit

Report indicates that of the four copies sent to Graham County,

one was earmarked specifically for the Graham County SWCD, where

Wilson worked.      And in deposition, Wilson admitted to receiving

a copy of the Audit Report “[a]s soon as it was available . . .

[b]ut I think I requested that from Graham County.”

     Wilson’s    recollection         comports       not      only   with      the    cover

letter’s    instructions,      but        also    with     common     sense.          As    a

secretary   at   the    Graham    County         SWCD,     Wilson     spoke     with       and

provided files to the auditor performing the review.                            Thus, she

would have been aware of the forthcoming Audit Report.                            Nothing

indicates that she obtained a copy through a cumbersome Public

Records Act request rather than by simply asking for one.                              Far

from defeating jurisdiction, then, Wilson’s receipt of the Audit

Report confirms     that    she      is    precisely       the    sort    of    “whistle-

blowing    insider[]”    the     statute         seeks   to      encourage.          Graham




                                           18
Cnty., 559 U.S. at 294 (internal quotation marks and citation

omitted). 5



                                    IV.

      Satisfied that nothing triggered the public disclosure bar

in this case, we hold that the district court had jurisdiction

over this action.       We emphasize that our holding addresses only

the   limited   issue    of   subject-matter   jurisdiction.    Whether

Wilson’s complaint sufficiently alleges actionable fraud against

the government is an issue not before us today and one on which

we do not opine.    For the sole reason that no public disclosure

deprived it of jurisdiction, the judgment of the district court

is

                                                               REVERSED.




      5
       Appellees, like the district court, fleetingly suggest a
third potential public disclosure:   the 1998 federal indictment
of USDA employee Richard Greene.    The record offers no support
for this conclusion.   In fact, two years before the indictment
was filed, Wilson provided substantially all the information in
it to Special Agent Golec.      Compare J.A. 247 with Bill of
Indictment (Dec. 8, 1998), ECF No. 261-1.     Thus, Wilson could
not have based her claims on the Indictment.


                                    19